United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT                                    September 7, 2007

                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                       No. 07-30155
                                     Summary Calendar


                            GULF MARINE EQUIPMENT, INC.,

                                                                      Plaintiff-Appellant

                                            versus

                                C & G BOAT WORKS INC.,


                                                                      Defendant-Appellee.


               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                               (2:05-CV-6684)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges

PER CURIAM:*

       In this diversity action, Gulf Marine Equipment, Inc. contests

a summary judgment awarded C & G Boat Works, Inc., concerning their

12 August 2002 brokerage agreement.                      In it, C & G agreed to pay

Gulf       Marine   a   brokerage       fee    upon     C   &   G’s    obtaining        vessel-

construction contracts with five designated companies, including

Rigdon Marine.



       Gulf Marine’s principal, Chalin O. Perez, Jr., requested

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Rigdon Marine place C & G on its bid list.    Rigdon did so, and C &

G submitted a bid.   That bid was rejected.   Rigdon Marine solicited

bids for another boat package in April 2003.     C & G again placed a

bid and was again rejected.   Gulf Marine was not involved with the

second bid.

     On 12 August 2003, C & G terminated its brokerage agreement

with Gulf Marine.    On 27 June 2004, C & G began discussing with

Rigdon Marine the construction of a vessel; they entered into a

construction contract on 30 September 2004.

     Gulf Marine maintains it was the procuring cause of C & G’s

contract with Rigdon and, therefore, is entitled to a commission

pursuant to the 12 August 2002 brokerage agreement.     The district

court awarded summary judgment to C & G, concluding: the brokerage

contract had been terminated; and Gulf Marine was not the procuring

cause of - and therefore not entitled to commission for - the C &

G/Rigdon contract.   Gulf Marine Equip., Inc. v. C & G Boat Works,

Inc., 471 F. Supp. 2d 679, 684 (E.D. La. 2007).

     “We review a grant of summary judgment de novo, viewing all

evidence in the light most favorable to the nonmoving party and

drawing all reasonable inferences in that party’s favor.” Rothgery

v. Gillespie County, Tex., 491 F.3d 293, 296 (5th Cir. 2007).

Summary judgment shall be granted when “there is no genuine issue



as to any material fact and [] the moving party is entitled to a


                                  2
judgment as a matter of law”.          FED. R. CIV. P. 56(c).

     Essentially for the reasons stated in the district court’s

opinion, summary judgment was proper.              A broker is sometimes

entitled to commission even when a transaction occurs after the

termination     of   the   brokerage    relationship.      Where,      however,

contracting parties brought together by a broker “fail to make a

sale,    part   ways,   and   then   come   together   again    on    their   own

initiative after a lapse of time, the broker does not earn a

commission on the sale if he has no hand in the renewed dealings”.

Snyder v. Champion Realty Corp., 631 F.2d 1253, 1255 n.3 (5th Cir.

1980).

                                                                     AFFIRMED




                                        3